Case 3:18-cv-00667-CHB-CHL Document 62 Filed 04/18/19 Page 1 of 2 PageID #: 722




                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF KENTUCKY
                                       AT LOUISVILLE

 WESTERN AMERICAN)
 INSURANCE COMPANY                     )
                                       )
 and                                   )
                                       )
 THE OHIO CASUALTY                     )
 INSURANCE COMPANY                     )
                                       )              Civil Action No. 3:18-cv-667-CHB
    PLAINTIFFS                         )
                                       )
 v.                                    )
                                       )
 PEAK CONSTRUCTION, INC., et al.       )
                                       )
    DEFENDANTS                         )
 _____________________________________ )

                  NOTICE OF APPARENT SETTLEMENT OF UNDERLYING ACTION

        On April 8, 2019, the parties filed their Joint Status Report Regarding Mediation in the

 Underlying Action (Doc. No. 60), wherein they informed the Court that the mediation on March

 21, 2019 at 9:00 a.m. had not resulted in a settlement of the underlying action, styled St.

 Francis School, Inc. v. BTM Engineering, Inc., et al., Case No. 17-CI-00198 (Oldham Cir. Ct.). The

 parties further advised the Court that settlement negotiations were ongoing and that the

 parties had agreed to refrain from taking any action in this case until April 22, 2019, in hopes of

 a possible settlement.

        On April 16, 2019, the parties to this action received an email from mediator John Hays

 stating that St. Francis School, Inc. had accepted a global settlement offer from the defendants

 in the underlying action. Additional correspondences amongst the parties to the underlying

 action have further confirmed that an apparent settlement has been reached. The parties to

                                                 1
Case 3:18-cv-00667-CHB-CHL Document 62 Filed 04/18/19 Page 2 of 2 PageID #: 723




 the underlying action have not yet entered into a settlement agreement or filed an agreed

 order of dismissal of that action. The parties to this action have expressed an interest in

 dismissing this action once the underlying action is dismissed with prejudice. The undersigned

 will continue to keep the Court apprised of any developments concerning the apparent

 settlement of the underlying action.



                                               Respectfully submitted,

                                               /s/ Chadler M. Hardin__________
                                               Douglas C. Ballantine
                                               Chadler M. Hardin
                                               STOLL KEENON OGDEN PLLC
                                               500 West Jefferson Street
                                               Louisville, KY 40202
                                               Tel:    (502) 333-6000
                                               E-mail: douglas.ballantine@skofirm.com
                                               E-mail: chad.hardin@skofirm.com
                                               Counsel for Plaintiffs


                                     CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was electronically filed on this 18th day of April, 2019,
 and served via the Court’s ECF system upon all parties of record.



                                                                  /s/ Chadler M. Hardin_________
                                                                Counsel for Plaintiffs




                                                  2
